Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reissue Application
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This is a broadening reissue application of U.S. 10,137,161 (the ‘161 patent) to Kolsky.
This Office Action is in response to the amendment filed October 06, 2022.
Objections to the Claims and Specification
Claim 17 is objected to because of the following informalities:  in the third to last sentence the term tetrahydrocannabinol includes incorrect spelling.  It appears incorrectly spelled as “tetrahydrocannanbinol”.  Appropriate correction is required.
Claims 1, 8 and 12-17 are objected.  Cannabis indica and Cannabis sativa should be italicized and the genus name should be capitalized.  Applicant is advised to review the claims to reflect the proper scientific names.  Additionally, new claims 16 and 17 recite “sativa cannabis” and “indica cannabis.”  These are not the proper names.  It should be Cannabis sativa and Cannabis indica, respectively.
The disclosure is objected to because of the following informalities: Cannabis indica and Cannabis sativa should be italicized and the genus name should be capitalized.  Appropriate correction is required.
Non-Compliant Amendment
The amendment filed 10/06/2022 proposes amendments to claims 8, 13 and 16 that do not comply with 37 CFR 1.173(b) and (g), which sets forth the manner of making amendments in reissue applications.   See MPEP 1453.  
Claim 8 as presented is not relative to claim 8 in the ‘161 patent.  The claim as amended is missing the phrase “cannabidiol and tetrahydrocannabinol;” as it appears in original claim 8.  Such deleted phrase should appear inside brackets.
Claim 13 includes new words or phrases that are missing underlining, and also deletes words originally present without the use of brackets.  Applicant is advised to compare the amended claim against the original claim.
Claim 16 is missing words that appear in the patent: “the following steps” should appear inside brackets.
In claims 1, 5, 6, 8, 12 and 14-17, the terms “cannabis sativa” and “cannabis” are italicized.  This is not reflected in the amended claims.  

Defective Declaration
The reissue oath/declaration filed October 06, 2022 is defective because it fails to identify the claim language wherein the error lies.  MPEP 1414 II(C) states: “Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error.” In addition to checking the box in the Declaration  indicating that the original patent is deemed to be inoperative based on the Applicant having claimed more or less scope than he/she was entitled to and identifying the claim that the Application seeks to broaden; the Declaration needs to identify the specific claim language wherein lies the error.
Claims 1-17 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  
The ‘161 Patent
The ‘161 Patent issued with seventeen (17) claims.  The amendment filed October 06, 2022 amends claims 1, 4-8 and 12-17.  Previously presented new claims 18-19 are canceled.  Claims 1-17 are pending.
Independent claims 1 and 8, as presented in the non-compliant amendment of October 06, 2022,  are reproduced below:
(Twice amended) A lozenge [consisting essentially of] comprising extracted cannabis sativa oil[,] and extracted cannabis indica oil[, and xylitol], wherein the extracted cannabis sativa oil and the extracted cannabis indica oil comprise cannabidiol and tetrahydrocannabinol;
wherein a ratio by weight of
tetrahydrocannabinol:cannabidiol is 1.6 or less.

8. (Amended) A method for minimizing the psychoactive effects of tetrahydrocannabinol in a human which is administered a sublingual lozenge containing extracted cannabis sativa oil and extracted cannabis indica oil, the method consisting essentially of : 
a) formulating the lozenge with extracted cannabis sativa oil, and extracted cannabis indica oil[, and xylitol], wherein the extracted cannabis sativa oil and the extracted cannabis indica oil comprise cannabidiol and tetrahydrocannabinol; and 
b) administering the lozenge sublingually to a human until the lozenge is dissolved in the human.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WHITTLE et al. (US 2003/0021752 A1).

WHITTLE et al. relates to pharmaceutical formulations for use in the administration of medicaments via mucosal surfaces, such as the sublingual mucosa.  (Refer to [0004], [0012], [0118])  The reference teaches formulations in a solid dosage form such as a lozenge. [0032]  The pharmaceutical formulations comprise cannabinoids that include tetrahydrocannabinoids and cannabidiols.  [0098]  The pharmaceutical formulations comprise cannabinoids with specific ratios of CBD to THC.  [0107]  WHITTLE et al. teaches that the formulations comprise extracts of one or more varieties of whole Cannabis plants, particularly Cannabis sativa and Cannabis indica. [0115]    
Regarding the new limitation “wherein a ratio by weight of tetrahydrocannabinol:cannabidiol is 1.6 or less,” WHITTLE  et al. teaches formulations in which the concentration of cannabidiol (CBD) is higher than tetrahydrocannabinol (THC), CBD is equal to THC, or CBD is lower than THC.  (Refer to claims 69-77 of WHITTLE et al.)  Specifically, WHITTLE et al. teaches ratios of CBD to THC by weight of between 99:1 and 2.5:1  (Refer to claim 70).  Thus, the ratios taught by WHITTLE provide ratios of tetrahydrocannabinol:cannabidiol by weight of between 1:99 and 1:2.5, i.e., between 0.0101 and 0.4.  These ratios of THC:CBD are less than 1.6.  
Accordingly, WHITTLE et al. anticipates claim 1.
Regarding claim 7, WHITTLE et al. teaches the inclusion of excipients in the formulations.  The formulation may also include colouring agents, flavourings, among others. (Refer to [0051] and [0073])  
Regarding claim 8, WHITTLE et al. teaches a method of preparing a Cannabis-based pharmaceutical formulation which comprises CBD and THC in a pre-defined ratio by weight which method comprises the steps of: a) providing at least one dried Cannabis plant for which the amount of CBD and THC by weight is known; b) preparing an extract of said at least one Cannabis plant c) formulating a material from said extract or extracts prepared in step (c) which exhibits said pre-defined ratio of CBD to THC; and d) further formulating the product of step (c) into a pharmaceutical formulation with a pharmaceutically acceptable carrier or diluent.  (Refer to Claim 64 of WHITTLE et al.)  The resulting extract is suitable for incorporation into pharmaceutical preparations.  Methods of administration may be based on sublingual drops, sublingual tablets, among others. [0118]  As noted above, WHITTLE teaches a weight ratio of tetrahydrocannabinol:cannabidiol between 0.0101 and 0.4, which is less than 1.6.    Therefore, claim 8 is anticipated by WHITTLE et al.   
Regarding claims 9, 10 and 11, WHITTLE  et al. teaches formulations in which the concentration of cannabidiol (CBD) is higher than tetrahydrocannabinol (THC), CBD is equal to THC and CBD is lower than THC.  (Refer to claims 69-77 of WHITTLE et al.)  
Regarding claim 15, WHITTLE et al. teaches a method of formulating a lozenge of the present invention that includes xylitol [0158] and includes the administration of the formulation by sublingual tablets.  (Refer to claims 64, 69-77 of WHITTLE et al.)  WHITTLE et al. teaches that CBD modifies the psychoactive effect of THC.  [0105]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 12-14 and 16-17  are rejected under 35 U.S.C. 103 as being unpatentable over WHITTLE et al. (US 2003/0021752 A1).

WHITTLE et al. is relied upon as set forth above.
WHITTLE et al. fails to teach the mass of the lozenge as it relates to claims 2-6 and 12-14.  WHITTLE et al. also fails to teach the mass of cannabidiol and tetrahydrocannabinol in the lozenge as it relates to claims 3-6 and 16.  
However, WHITTLE teaches that each 1 milliliter (mL) of product contains 50-100 mg of THC and/or CBD. [0166]   It would have been obvious to a person of ordinary skill in the art to adjust the mass and/or the concentration of the components in the formulation of a lozenge depending on the desirable use of the formulation.  Therefore, making a lozenge having a mass of between 2 grams and 15 grams would have been obvious.   “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Claims 2-6 are obvious.
Regarding claim 12, regarding the new limitation “wherein a ratio by weight of tetrahydrocannabinol:cannabidiol is 1.6 or less,” as noted above, WHITTLE teaches a weight ratio of tetrahydrocannabinol:cannabidiol between 0.0101 and 0.4, which is less than 1.6.   WHITTLE et al. also teaches the inclusion of Xylitol.  [0158]  The mass of the lozenge would have been obvious for the reasons set forth above.
Regarding claim 13, WHITTLE et al. teaches the inclusion of xylitol [0158] and excipients such as flavorings [0073] in the formulations.  WHITTLE et al. teaches using a step of decarboxylation (Refer to Col. 7, lines 25-38).  
Regarding the concentrations of cannabidiol and tetrahydrocannabinol in claim 13, WHITTLE teaches that each 1 mL of product contains 50-100 mg of THC and CBD. [0166]  WHITTLE  et al. also teaches formulations in which the concentration of cannabidiol (CBD) is higher than tetrahydrocannabinol (THC), CBD is equal to THC, and CBD is lower than THC.  (Refer to claims 69-77 of WHITTLE et al.)  Specifically, WHITTLE et al. teaches ratios of CBD to THC by weight of between 99:1 and 2.5:1  (Refer to claim 70). Such ratios encompass the claimed weight percent ranges of CBD and THC. It would have been obvious to a person of ordinary skill in the art to adjust the concentration of these component in the formulation of a lozenge depending on the desirable use of the formulation or the desirable effect of the formulation. For example, it would be obvious to provide a formulation in which THC is at small levels in comparison to CBD to minimize the psychoactive effect of THC.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Regarding claim 14, WHITTLE et al. also teaches that CBD modifies the psychoactive effect of THC.  [0105] 
Regarding claims 16-17, WHITTLE et al. teaches the inclusion of xylitol. [0158]   Regarding the new limitation “wherein a ratio by weight of tetrahydrocannabinol:cannabidiol is 1.6 or less,” as noted above WHITTLE teaches a weight ratio of tetrahydrocannabinol:cannabidiol between 0.0101 and 0.4, which is less than 1.6.  
  WHITTLE et al. also teaches that prior to extraction, the dried Cannabis is heated to a temperature of from about 60 ºC. to about 225 ºC. [140 ºF -437 ºF] to decarboxylate the acid form of any cannabinoids present in the extract.  (Refer to claim 66 of WHITTLE).  The 140-437°F range overlaps the claimed range of not higher than 190°F.   In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05(I).

Response to Arguments
Applicant’s arguments, see p. 11 of Remarks, filed October 6, 2022, with respect to the rejection of claim 6 under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection of claim 6 has been withdrawn. 

Applicant's arguments filed October 6, 2022 have been fully considered but they are not persuasive. 


Regarding the new Declaration filed, in addition to checking the box in the Declaration  indicating that the original patent is deemed to be inoperative based on the Applicant having claimed more or less scope than he/she was entitled to and identifying the claim that the Application seeks to broaden; the Declaration needs to identify the specific claim language wherein lies the error as noted under Defective Declaration above.
Regarding the Non-compliant Amendment, Applicants have corrected the issues pointed out in the previous office action.  However, the amended claims fail to comply with 37 CFR 1.173 as set forth above.
Regarding the claim rejections under 35 U.S.C. 102 and 103, Applicants argues that WHITTLE does not teach the newly claimed ratio of tetrahydrocannabinol:cannabidiol ratio by weight of 1.6 or less. (Remarks, pp. 11-12)

The argument regarding the new limitation of “wherein a ratio by weight of tetrahydrocannabinol:cannabidiol is 1.6 or less” is not found persuasive.  As noted in the rejection above, WHITTLE et al. teaches ratios of CBD to THC by weight of between 99:1 and 2.5:1  (Refer to claim 70).  Thus, the ratios taught by WHITTLE provide ratios of tetrahydrocannabinol:cannabidiol by weight of between 1:99 and 1:2.5, i.e., between 0.0101 and 0.4.  These ratios of THC:CBD are less than 1.6 Therefore, WHITTLE et al. clearly teaches this limitation.
Conclusion
Claims 1-17 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,137,161 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORCA LIZ TORRES VELAZQUEZ whose telephone number is (571)272-1484.  The examiner can normally be reached on M-Th 7:00 am - 4:30 pm and alternate Fridays-.
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner’s supervisors: Timothy Speer at (313) 446-4825 or Jean Witz at (571) 272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Norca L. Torres Velazquez/
Patent Reexamination Specialist
Central Reexamination Unit 3991


Conferees:
/Alan Diamond/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/T.M.S/Supervisory Patent Examiner, Art Unit 3991